UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-7474


OPIO DIARRA MOORE,

                    Petitioner - Appellant,

             v.

WARDEN JASON C. STREEVAL,

                    Respondent - Appellee.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Michael F. Urbanski, Chief District Judge. (7:20-cv-00551-MFU-JCH)


Submitted: March 24, 2022                                         Decided: March 29, 2022


Before MOTZ, WYNN, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Opio Diarra Moore, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Opio Diarra Moore, a federal prisoner, appeals the district court’s order dismissing

for lack of jurisdiction his 28 U.S.C. § 2241 petition in which he sought to challenge his

conviction by way of the savings clause in 28 U.S.C. § 2255. Pursuant to § 2255(e), a

prisoner may challenge his conviction in a traditional writ of habeas corpus pursuant to

§ 2241 if a § 2255 motion would be inadequate or ineffective to test the legality of his

detention.

      [Section] 2255 is inadequate and ineffective to test the legality of a
      conviction when: (1) at the time of conviction, settled law of this circuit or
      the Supreme Court established the legality of the conviction; (2) subsequent
      to the prisoner’s direct appeal and first § 2255 motion, the substantive law
      changed such that the conduct of which the prisoner was convicted is deemed
      not to be criminal; and (3) the prisoner cannot satisfy the gatekeeping
      provisions of § 2255 because the new rule is not one of constitutional law.

In re Jones, 226 F.3d 328, 333-34 (4th Cir. 2000).

      We have reviewed the record and, following the Supreme Court’s decision in

Greer v. United States, 141 S. Ct. 2090 (2021), find no reversible error in the district

court’s determination that Moore failed to demonstrate that 28 U.S.C. § 2255 is an

inadequate or ineffective means of challenging his conviction. We thus affirm the order.

Moore v. Streeval, No. 7:20-cv-00551-MFU-JCH (W.D. Va. Sept. 20, 2021). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2